Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 7 January 1810
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My dear Mother
St Petersberg Janry 7th 1810

An occasion now offering to write you I sieze it with the utmost pleasure to inform you of our health which has hitherto withstood the severe shocks of a Russian Winter—I wish I could inform you of our comfortable establishment but I much fear that is farther of than ever and we must submit to all the disagreeables of a Russian Hotel which are indescribable you can form no idea of the morals the manners and the people of this Country and I am so conscious that we cannot in any degree assimilate with them that I foresee nothing but perpetual mortifications of every kind to be heaped on us during our stay and although I am sensible that we have brought the evil on ourselves and must, therefore submit to it I believe firmly that it requires a greater degree of Philosophy than any of us possess to support it any length of time—I have requested Mr Adams to let me return home in the spring that he may be at least the appearance able at least to support the appearance  that his station requires but he tells me to support me in America even in the small house at Quincy and giving up all society except that of my nearest connections which I offerd would put him to such an expence that he would be unable to live here at all and I cannot conceive what plan we can adopt here to avoid the difficulties into which we are plunged. Houses of all kinds are enormously expensive and to undertake to furnish one Mr A. says is absolutely ruinous you may better judge of the expence of And stile of living here where the Supercargo’s of and Captains of American vessels have their Carriages, Servants, and Suite of Apartments, and spend talk of living at the rate of 5000 Dollars a year as if it were a matter of mere necessity. I fear I have been very tedious on this subject but I know how much and sincerely you are interested in your Sons situation and I am sure this alone will plead my excuse—
The Women in this Country are in general very large, with very fine complexions, and when quite young, have very fine are very handsome. but they fade very remarkably early. they are cold and haughtily-repulsive in their manners but there is at the same time a degree of freedom and unrestraint which is utterly impossible to describe every thing like wit or superior sense is entirely exploded and nothing but sentiment of the most languishing and susceptible kind can be tolerated you will readily imagine how much Catherine and myself are at a loss in society here as we certainly do not by any means possess the requisites to please even the gentlemen partake these amiable qualifications and it pervades every species of amusement
It is customary here to go to bed at 4 o-clock in the morng. and to rise at 11 dine at 5 take Tea at 10 and sup at one the rest of off time you are expected to pass in your Carriage paying a perpetual round of visits which are never finished and concluding the evening at some party and supper the Russian Nobility keep open ‘house’ and recieve every body that has been properly presented whenever they please to attend. at every house you find Card parties and gaming of every kind to an immense amount which is in fact term’d the only genteel and interesting amusement the Secretaries of the foreign ministers who have nothing else to do pass their whole lives in this amiable occupation the Dutch Minister at one of these parties a short time since won four thousand Rubles in ten minutes—
Adieu my dear Mother Kiss my darling Children and impress upon their tender minds the constant love and anxiety I feel on their account and tell them I hope the time is not far distant when I shall be enabled to prove it in person make my love acceptable  to every branch of the family and believe me sincerely yours 

L C AdamsCharles is very well and the Beauty of PetersbergCharles overset the ink on my letter and I have not time to write another—